
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 293
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Pascrell
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commending Martin Brodeur of the New Jersey
		  Devils for breaking the National Hockey League all time regular season wins
		  record.
	
	
		Whereas, on March 17, 2009, the New Jersey Devils defeated
			 the Chicago Blackhawks 3–2 at the Prudential Center in Newark, New
			 Jersey;
		Whereas the victory was the 552nd regular season win for
			 the Devils goaltender Martin Brodeur, breaking the National Hockey League (NHL)
			 record;
		Whereas all 552 of Brodeur’s victories have come while
			 playing for the Devils, proudly wearing NJ on his chest;
		Whereas Brodeur made his NHL debut in the 1993–1994 season
			 and won the Calder Trophy for best rookie in the league, leading the Devils to
			 the Eastern Conference Finals;
		Whereas, in the 1994–1995 season, in only his second full
			 season as a starter, Brodeur led the Devils to their first Stanley Cup in
			 franchise history, and the first major professional sports championship for a
			 team from the State of New Jersey;
		Whereas during his career Brodeur has led the Devils to
			 the playoffs every year but one, and three Stanley Cup championships;
		Whereas Brodeur holds the NHL records for most wins in a
			 single season, most minutes played in a single season, most combined regular
			 season and playoff shutouts, most consecutive 30 and 35 win seasons, most 40
			 win seasons, most overtime wins, and most shootout wins;
		Whereas Brodeur has won the Veniza Trophy, which is
			 awarded to the goaltender voted most valuable to his team by the leagues
			 general managers, four times;
		Whereas Brodeur has won the Jennings Trophy, which is
			 awarded to the goaltender of the team with the fewest goals scored against it
			 in the regular season, four times;
		Whereas Brodeur has been named to the NHL All-Star team 10
			 times;
		Whereas Martin Brodeur represents the NHL, the New Jersey
			 Devils, and the State of New Jersey with honor and integrity; and
		Whereas residents of New Jersey and Devils fans worldwide
			 appreciate and support Martin Brodeur and are proud of his accomplishments:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends Martin
			 Brodeur for breaking the National Hockey League all time regular season wins
			 record;
			(2)recognizes the
			 many accomplishments and milestones that Brodeur has achieved throughout his
			 career; and
			(3)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to Martin
			 Brodeur and Jeffrey Vanderbeek, owner of the New Jersey Devils, for appropriate
			 display.
			
